Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response of 08/25/21 has been entered.  The examiner will address applicant's remarks at the end of this office action.  Claims 1, 4-11 have been examined with claims 12 and 13 continuing to be in withdrawn status (but claims 12 and 13 are still technically pending).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	A communication module to transmit and receive information (claim 7)
	A payment system to accept fees (claim 8)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claim 1, the applicant has amended the claim to recite that the anchoring structure for each item is integral and permanently attached to the items that engage with the mechanical guide.  Upon a review of the specification it is noted that there is no support for reciting that the anchoring mechanism that is attached to the item is permanently attached.  This is considered to be new matter that is not supported by the originally filed specification and/or figures or claims.  
In the figures, the embodiment that shows an anchoring mechanism being attached to an item is found in figure 4.  The disclosure in the specification teaches in paragraph 008 that the anchoring mechanism can be integral or can be releasably engaged and can be secured by a locking mechanism.  Paragraphs 039-041 discloses:
[0039] Anchoring Structure: 

[0040] As illustrated in Figure 3, the rental/shared equipment (2) typically includes an anchoring structure (4) that engages with the mechanical guide and can be moved along the guide (1). In one embodiment, one anchoring structure (4) may be attached or integrated within the rental/shared equipment (1). However, in alternative embodiments, multiple10 anchoring structures may be attached or integrated in the rental/shared equipment. 

[0041] The anchoring structure (4) may be realized by various geometries/methods including, but not limited to, creating the complimentary structure to the rental/shared equipment in the casing, handle (3) and/or packaging of the said rental/shared equipment (2). Alternatively, as illustrated in Figure 4, the anchoring structure (4) may be attached to the casing/handle (3)15 and/or packaging of the rental/shared equipment (1). 

The disclosure states that one can make the anchoring mechanism integral or one can make the anchoring mechanism by attaching it to the item to be dispensed, or as part of the packing that contains the item.  Having the anchoring structure be integral as disclosed by the applicant is teaching a different embodiment than the one where the anchoring mechanism is attached to the item.  The only disclosure with respect to the anchoring mechanism being attached to the item is that the anchoring structure can be releasably attached, with disclosure is to using a lock, and with reference being made to figure 4.  This does not provide support for reciting that the anchoring mechanism is both integral and permanently attached to the item.  One can attach the anchoring mechanism by the disclosed lock in the instant specification and then remove it; consequently, the anchoring mechanism is not permanently attached to the item because it can be removed.  For the embodiment that has the anchoring structure formed as part of the structure of item itself (such as figure 1), that is not an embodiment where the anchoring mechanism is attached to the product.  The anchoring mechanism is formed by the shape of the handle of the product itself and is not attached to anything.  This is an example of what the examiner would characterize as being a “monolithic” anchoring mechanism and is not an embodiment where an anchoring mechanism has been attached to the item.  The word “integral” is being used as an adjective to describe the anchoring mechanism.  The word “integral” is defined as 
Definition of integral (from Merriam Webster’s dictionary)
 (Entry 1 of 2)
1a: essential to completeness : CONSTITUENTan integral part of the curriculum
b(1): being, containing, or relating to one or more mathematical integers
(2): relating to or concerned with mathematical integration or the results of mathematical integration
c: formed as a unit with another part a seat with integral headrest
2: composed of constituent parts
3: lacking nothing essential : ENTIRE

	The term “integral” just means that various elements will form a unit.  Attaching an anchoring mechanism to an item renders the anchoring mechanism integral because they form a unit; however, the claimed limitation reciting that the attachment is permanent does not have support in the specification as originally filed and is considered to be new matter.  The anchoring mechanism of figure 4 is only permanent in the sense that if a person does not remove it will remain in place.  This is not a permanent attachment as has been argued by the applicant when traversing the prior art.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 4-9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes (20120253508).
	For claims 1, 5, 6, Holmes discloses a system and method of dispensing items 62 to users for shared distribution (renting).  Holmes discloses in paragraph 085 that the system can be used to rent out items to users.  Holmes discloses that the system/device comprises a mechanical guide 82 that has an open end for supporting a plurality of items, see figures 3-4 and paragraphs 053-054.  Holmes discloses that the guide member includes a channel that receives the items to be displayed.  This satisfies the claimed mechanical guide with an open end as claimed.  Holmes discloses an anchoring structure 102 that is integral to each of the items.  Paragraph 064 discloses that the anchoring structures 102 that slides into the guide are integral to the items.    The item is 62 and the anchoring mechanism forms a unit with the item 62 by virtue of attachment to the item 62.  Figures 12 and 13 show an example of an anchoring mechanism that is attached to each of the items.  Paragraph 064 teaches that the anchoring mechanism can be attached to the item such that it is formed as a single piece and so that it is able to resist separation from the package to which it is connected.  This is considered to satisfy a permanent attachment of the anchoring mechanism to the item as this is best understood by the examiner.  This interpretation appears to be commensurate with the actual disclosure that did not originally teach a permanent attachment to the item.  The specification as originally filed teaches a releasable attachment when discussing figure 4.  The scanning system is considered to be satisfied by the scanning system of paragraph 051.  Discloses is that a scanning system can be used to scan items, including when they are being returned.  Applicant during distribution and return of the plurality of items” is reciting the intended manner in which the scanning system is to be used but does not define anything to the scanning system itself.  The claimed invention is a device/system type of claim.  The claimed invention is not a method so the timing of when items are scanned is not something that defines any structure to the scanning system that is being claimed.  Holmes discloses a scanning system, which satisfies what is claimed structurally. All that is claimed is a scanning system that can scan items and track items.  The intended manner in which the applicant wants the scanning system to be used and the timing of the scanning is not something that defines structure to the scanning system or the device of the claim.  Applicant is reminded that the claimed invention is directed to structure to a device/system, not steps to a method.  With respect to the tracking of the items, see paragraph 70 where it is disclosed that the items can be counted for tracking purposes.  Paragraph 070 discusses how the system allows for tracking of items to occur and teaches that this includes counting of items (see claim 5).  
For claim 1 the examiner notes for the record that with respect to the term “device” that is used to define the claimed invention, the mechanical guide and each item having an anchoring mechanism are not part of one device so the claim is really reciting a system, not a device.  The device of the preamble is defined by the structure that is recited in the body of the claim.  When one looks to the figures it is apparent that the mechanical guide and the items to be dispensed that have the anchoring mechanism that engages the mechanical guide are not part of the same device, they are two separate parts/devices that together define a system.  The examiner makes this point for the record because the applicant has argued in the most recent reply that the system of Holmes is not a device.  For the above reasons Holmes teaches the claimed structure of the body of the claim and therefore discloses a device.
	For claim 4, a locking structure 74 is disclosed by Holmes, see paragraph 061.  The system of Holmes includes a locking structure that is used to lock the items to the guide so that they cannot be removed from the open end of the mechanical guide until the system authorizes the removal of an item(s) and unlocks the mechanical guide.
	For claim 7, the claimed communication module is considered to be satisfied by the disclosure in paragraph 040 to a network connection that allows the system to connect to another remote computer.  This satisfies what is claimed.
	For claim 8, Holmes discloses a payment system, see paragraph 041 where a payment system is disclosed as being used for accepting payments.  Holmes teaches a card reader for reading a credit or debit card to accept payments.
	For claim 9, when the system and device of Holmes is used for rentals as taught in paragraph 085, it follows that the fees charged would be rental fees.  As far as structure is concerned, Holmes teaches a payment system for accepting payment of fees, what the fees are called or labeled as being does not require anything particular in the payment system other than a system that can accept payment of fees.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes 
(20120253508) in view of Rosenthal (20180315270).
	For claim 10, not disclosed by Holmes is that the device includes an enclosure that stores the plurality of items.  
	Rosenthal discloses a vending machine that uses a plurality of hanger arms (see figure 2) that supports items.  Rosenthal teaches a shell 103 that forms a housing (an interior compartment where the hanger arms are located), see paragraph 013.  See figures 1 and 4.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Holmes with a housing that forms an enclosure, so that the items are kept inside of the housing.  A housing yields the predictable result of housing the items and keeping them protected.  Rosenthal teaches that it is known in the art to provide a housing for the mechanical guides that support items to be dispensed and providing this type of structure to the system of Holmes would have been obvious.    

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (20120253508) in view of Blust et al. (20040254676) in view of official notice.
For claim 11, not disclosed is that the tracking of the items uses UHRFID to detect the presence or removal of items.

	With respect to using ultra high RFID technology, the examiner takes official notice of the fact that UHF RFID is well known in the art as being a form of RFID technology.  UHF RFID is just RFID at a certain frequency (300 MHz-3GHz).  Because those of ordinary skill in the art can choose from low frequency RFID, high frequency RFID, and Ultra-high frequency RFID, the choice is one of a finite number of RFID options that are all well known to those of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ultra-high RFID, as is well known in the art.  This yields predictable results of providing the advantages that ultra-high RFID provides over low or high RFID.

Response to arguments
	With respect to the comments about 112f, they are noted but are not persuasive.  For claims 7 and 8, the claims recite language that passes the 3 prong test for 112f and are found to be invoking 112f.  The language of a communication module to transmit and receive information is using the generic placeholder term of “module” coupled to a 
	The traversal of the 102 rejection is not persuasive.  The arguments are considered to be moot based on the prior art rejection of record that addresses the amended claims.  The applicant has argued on page 7 of the reply that Holmes does not teach a permanent attachment of the anchoring structure to the item. This is considered to be new matter that is not supported by the originally filed specification and to the extent the applicant teaches a permanent attachment of the anchoring mechanism, Holmes teaches an anchoring mechanism that satisfies what is claimed.  The applicant argues that the element the examiner has interpreted to be the anchoring mechanism is part of the packing and is an adapter for the packaging.  The examiner notes that element 62 of Holmes is considered to be the item.  The claim recites a device for releasably retaining a plurality of items.  The items are broadly recited and can be anything, such as the item 62 of Holmes.  Also, the applicant in paragraph 040 of the specification teaches that the anchoring mechanism can be part of the packaging.  The applicant argues that the packing of Holmes is discarded to use the item it contains.  That may be true but this has nothing to do with defining any structure to the claimed invention that is not found in Holmes.  The claim does not recite that the anchoring mechanism is attached directly to an item to be rented.  The claim is broadly claiming items for distribution, nothing about items for rent having the anchoring mechanism directly attached such that it somehow excludes the item 62 of Holmes.  
	On pages 7-8 the applicant argues that the scanning system of Holmes is not an integrated component in the device of the claim.  The applicant argues that the device of the preamble is defined by the structure that is recited in the body of the claim.  When one looks to the figures it is apparent that the mechanical guide and the items to be dispensed that have the anchoring mechanism that engages the mechanical guide are not part of the same device, they are two separate parts/devices that together define a system.  The claimed scanning system is broadly claimed as a claimed element but there is nothing claimed that recites a specific configuration or structural limitation to how the scanning system is integrated with the rest of the alleged device.  The argument is not commensurate with the scope of the claimed invention in this regard.  The mere recitation to the scanning system being integral does not recite what it is integral with and does not define any specific structure.
For the argument directed to the intended use of the scanning system, as the examiner has been maintaining, the intended use of the scanning system does not impart anything structural to the scanning system itself.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed 
The argument regarding having an unattended and automated scanning system is noted; however, a person is the one that initiates the scanning to occur and does not define anything to the scanning system or any other elements of the claims.  Arguing that an employee is the one in Holmes that is doing the scanning and arguing that is different than what is claimed is arguing a method of use limitation for a claim directed to broadly recite structure that does not require what is claimed.  The device does not return the item itself, a person returns the item and this causes a scanning step to be performed.  This argument does not patentably distinguish over Holmes.
The comments regarding the 35 USC 103 rejection are noted.  The applicant relies upon the arguments for Holmes for patentability.  For the reasons stated above the arguments in view of Holmes is not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DENNIS W RUHL/Primary Examiner, Art Unit 3687